DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 12/03/2021 has been fully considered. The amendment cancelling claim 9 leaves only allowed claims. 

Allowable Subject Matter
Claims 1-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding the second metal layer including a gate layer and a plurality of traces surrounding the gate layer and configured to connect power voltage signal lines; in combination with the other recited limitations.  Claims 2-8 and 10 depend on claim 1.
The closest prior art of record is Cho et al. (US 2020/0357345) which discloses a second metal layer located in the display area includes a gate layer, G1_2 in Figure 6, configured to connect scan signal lines and a plurality of traces VDL of the second metal layer wherein the traces of the second metal layer are electrically connected to the power voltage signal lines.
 However, the instant application differs from the prior art in that the instant application includes the plurality of traces of the second metal layer surround the gate layer.  This structure .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Segawa (US 2002/0153537) and Gossner et al. (US 2008/0116515) disclose related structures including functional and dummy gate contacts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897